0 Om NY DN HW BP WwW NY &

Nw NO NO _N we) to ho — — — — — — — — —_ —
Nn UW Bi WwW NY K§ OD CO DH I WB TH FP WO NO KK CO

 

 

UNITED STATES DISTRICT COU

 

——_FILED ——— RECEIVED
—__. ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

MAY 04 2021

 

 

 

Rm
“CLERK US DISTRICT CGURT
DISTRICT OF NEVADA

 

 

 

 

DISTRICT OF NEVADA. DEPUTY
UNITED STATES OF AMERICA, Case No. 2:20-mj-01092-VCF
Plaintiff, ORDER
v.
MARTIN ACOSTA,
Defendant.

 

 

IT IS THEREFORE ORDERED that the bench trial currently scheduled

on Wednesday, May 5th, 2021, at 9:00 a.m., be vacated and continued to

July 14, 2021 at 9:00 am in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

DATED this “day of May 2021. Z

 

UNITED STATES MAGISTRATE JUDGE

 
